*855Contrary to the defendant’s contention, the Supreme Court providently exercised its discretion in granting the plaintiff s motion for a preliminary injunction compelling the defendant to stop using the subject portion of the property at issue as a truck terminal area (see Town Law § 268; Town of Riverhead v Gezari, 63 AD3d 1042, 1042-1043 [2009]; Matter of 550 Halstead Corp. v Zoning Bd. of Appeals of Town/Vil. of Harrison, 307 AD2d 291, 292 [2003], affd 1 NY3d 561 [2003]).
The parties’ remaining contentions are without merit. Dillon, J.P., Florio, Miller and Angiolillo, JJ., concur.